Citation Nr: 1027101	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  06-22 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic fatigue 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

2.  Entitlement to service connection for sleep apnea, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317 and as 
secondary to a service-connected psychiatric disorder.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for a service-connected psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to October 
1982 and from January 1991 to March 1991.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of 
operations from January 1991 to March 1991.

2.  The medical evidence of record does not show that the Veteran 
has a current diagnosis of a chronic fatigue disorder for VA 
purposes.

3.  The medical evidence of record does not show that the 
Veteran's currently diagnosed sleep apnea is related to military 
service or to a service-connected disability, to include as due 
to an undiagnosed illness.

4.  The medical evidence of record shows that the Veteran's 
psychiatric disorder was initially manifested by depression and 
anxiety.

5.  The medical evidence of record shows that, for the period on 
and after March 7, 2009, the Veteran's psychiatric disorder is 
manifested by depression, anxiety, panic, obsessional rituals, 
psychomotor agitation, mild paranoia, impaired concentration, and 
long term social dysfunction.


CONCLUSIONS OF LAW

1.  A chronic fatigue disorder was not incurred in or aggravated 
by active military service, to include as due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2009).

2.  Sleep apnea was not incurred in or aggravated by active 
military service, to include as due to an undiagnosed illness, 
nor is it proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2009).

3.  The criteria for an initial evaluation in excess of 10 
percent for a psychiatric disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9435 (2009).

4.  The criteria for an evaluation of 30 percent for a 
psychiatric disorder have been met, for the period on and after 
March 7, 2009.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9435 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Prior to initial adjudication, a letter dated in April 2004 
satisfied the duty to notify provisions.  Additional letters were 
also provided to the Veteran in December 2004, March 2006, and 
January 2008, after which the claims were readjudicated.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran's service treatment records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  VA examinations sufficient for adjudication 
purposes were provided to the Veteran in connection with his 
claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no 
indication in the record that additional evidence relevant to the 
issues decided herein is available and not part of the claims 
file.  As there is no indication that any failure on the part of 
VA to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Simmons v. Nicholson, 
487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans 
Claims Assistance Act notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error did 
not affect the essential fairness of the adjudication).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

VA is authorized to compensate any Persian Gulf Veteran with a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service in 
the Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117. 

The law currently defines a qualifying chronic disability as that 
which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by a 
cluster of signs or symptoms (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome), or any diagnosed 
illness that VA determines in regulations warrants a presumption 
of service connection.  38 U.S.C.A. § 1117.  This statute also 
provides that signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi-symptom illness include: 
(1) fatigue; (2) unexplained rashes or other dermatological signs 
or symptoms; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurological signs and symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the upper or lower 
respiratory system; (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; and 
(12) abnormal weight loss.  Id. 

VA regulations provide that for a disability to be presumed to 
have been incurred in service, the disability must have become 
manifest either during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than December 
31, 2011; and by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  38 
C.F.R. § 3.317.

The Veteran served in the Southwest Asia theater of operations 
from January 1991 to March 1991.

Chronic Fatigue Disorder

The Veteran's service treatment records are negative for any 
complaints or diagnosis of fatigue.

After separation from military service, a March 2003 private 
medical report stated that the Veteran complained of an 
"eight-month chronic illness that has resulted in severe fatigue 
and depression."  He reported that the fatigue and malaise had 
increased in severity over the previous two months.  After 
physical examination, the impression was malaise/fatigue.  The 
medical evidence of record shows that fatigue has been 
consistently reported since March 2003.

In a January 2004 VA Gulf War examination report, the Veteran 
complained of fatigue.  He reported that it was intermittent and 
not always related to activity.  The Veteran reported that the 
fatigue began at the same time as his sleep apnea and depression.  
He reported fatigue daily for the previous year, but less 
frequently over the previous 10 years.  The Veteran attributed 
his contemporary reduced work capacity to fatigue and depression.  
After physical examination, the diagnosis was complaints of 
fatigue.  The examiner stated that the Veteran had a "fairly 
coincidental onset of fatigue, depression, sleep disorder, and 
seizure disorder.  I have no explanation for the roughly 
simultaneous onset of these and cannot exclude an unexplained 
illness manifesting these symptoms."

A March 2009 VA chronic fatigue syndrome examination report 
stated that the Veteran's claims file and medical records had 
been reviewed.  The examiner stated that on review of the claims 
file "[a]n abrupt start of fatigue characteristic of chronic 
fatigue syndrome cannot be found but this came on slowly with 
lower energy that has worsened."  The report summarized the 
medical evidence of record relevant to the Veteran's fatigue 
claim.  After physical examination and clinical testing, the 
diagnosis was chronic fatigue due to depression and due to 
medication for depression.  The examiner stated that the Veteran 
did have chronic fatigue

[h]owever, the chronic fatigue syndrome 
with abrupt onset of fatigue is not 
present.  The [Veteran] is on medication 
for psychiatric problems, periodically uses 
a narcotic for generalized aches and pains, 
and is being treated for sleep apnea.  
Therefore my medical opinion is chronic 
fatigue state is less likely than not 
associated with a chronic fatigue syndrome 
diagnosis but rather represents a symptom 
of the service-connected [dis]orders and 
not a separate disorder.

The medical evidence of record does not show that the Veteran has 
a current diagnosis of a chronic fatigue disorder for VA 
purposes.  While the medical evidence of record consistently 
shows complaints of fatigue, the preponderance of the medical 
evidence of record shows that it is a symptom of the Veteran's 
service-connected psychiatric disorder, and not a separate 
disability.  In the March 2003 private medical report, the 
Veteran stated that his fatigue began eight months before, at the 
same time as his depression.  The January 2004 VA Gulf War 
examination report stated that the Veteran's complaints of 
fatigue were "coincidental" to the onset of his depression, 
sleep disorder, and seizure disorder.  Finally, the March 2009 VA 
chronic fatigue syndrome examination report specifically stated 
that the Veteran's fatigue was a symptom of his service-connected 
disorders, and was not a separate disorder.  Accordingly, the 
preponderance of the medical evidence of record shows that the 
Veteran does not have a current diagnosis of a chronic fatigue 
disorder for VA purposes.  The existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Here, the preponderance of the medical evidence of record 
does not show that the Veteran has a current diagnosis of a 
chronic fatigue disorder for VA purposes.

The Veteran also claims that his fatigue is related to an 
undiagnosed illness that occurred due to his service in the 
Persian Gulf.  An undiagnosed disorder requires the existence of 
symptoms and abnormalities, but which cannot be attributed to a 
known disease or injury.  While the January 2004 VA Gulf War 
examination report stated that "an unexplained illness" could 
not be excluded as the cause of the Veteran's fatigue, the March 
2009 VA chronic fatigue syndrome examination report specifically 
stated that it was a symptom of other disabilities.  Accordingly, 
the Veteran's chronic fatigue can be attributed to a known 
disease or injury.  As such, it does not meet the criteria for 
the symptom of an undiagnosed illness.  See 38 C.F.R. § 3.317.  
Accordingly, the preponderance of the medical evidence of record 
does not show that the Veteran has a current diagnosis of a 
chronic fatigue disorder separate from his other disabilities, or 
that it is the symptom of an undiagnosed illness.  As such, 
service connection for a chronic fatigue disorder is not 
warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sleep Apnea

Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by a 
service connected disability or (b) aggravated by a service 
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 
(1995) (en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are negative for any 
complaints or diagnosis of sleep apnea during active military 
service.  A May 1983 inactive duty medical report stated that the 
Veteran "had a bar fall on his nose during a weight lifting 
exercise."  After physical examination, the impression was 
fracture of the nasal bones on the left.  The nasal fracture was 
reduced under local anesthetic, after which a dermal splint was 
applied.  A second reduction of the nasal bone was performed six 
days later.

After separation from military service, a January 1994 private 
medical report stated that the Veteran had a history of multiple 
nasal complaints, including constant near total bilateral nasal 
obstruction.  On physical examination, there was "bilateral 
nasal obstruction caused by old nasal trauma."  The Veteran was 
recommended for septoplasty, bilateral turbinate reduction, and 
an external nasal reconstruction.  The medical evidence of record 
shows that the Veteran underwent a septoplasty and rhinoplasty in 
January 1994.

A May 1994 private sleep disorders report stated that the Veteran 
was referred for sleep apnea.  The Veteran reported that he had 
broken his nose three separate times.  After physical and sleep 
examination, the diagnosis was sleep apnea of moderate severity, 
mild hypoxemia, and moderate sleep fragmentation.

A July 1994 private sleep disorders report stated that the 
Veteran was seen for continuous positive airway pressure (CPAP) 
of the nose for sleep apnea.  After CPAP testing, the report 
stated that nasal CPAP resulted in significant improvement in 
sleep-related obstructive breathing.

A May 1996 private medical report stated that the Veteran "had 
had reconstructive septoplasty which had caused moderate sleep 
apnea. . . . He had uvuloplasty in December 1994 to correct the 
sleep apnea."

A September 1996 private medical report stated that the Veteran's 
sleep apnea worsened after a septoplasty.  In a second September 
1996 private medical report dated the same day, the Veteran 
reported that his sleep apnea began shortly after a nasoplasty in 
1993.

An October 1996 private medical report stated that the Veteran 
was seen for sleep testing.  After testing, the impression was 
mild obstructive sleep apnea characterized mostly by obstructive 
hypopneas.

A second October 1996 private medical report stated that the 
Veteran had a history of multiple nose fractures.  He complained 
of nasal obstruction when sleeping on his back.  The examiner 
stated that the Veteran's nose "appears to be quite open now but 
his main problem is when he lies on his back he gets 
obstructed."  The impression was "[m]ild obstructive sleep 
apnea possibly associated with the mouth and jaw falling back 
causing some obstruction.  Since he has no evidence of any 
significant upper airway obstruction, nose, throat area and the 
like."

In a January 2004 VA Gulf War examination report, the Veteran 
complained of insomnia.  He reported that the insomnia began at 
the same time as his fatigue and depression.  After physical 
examination, the diagnosis was sleep apnea.  The examiner stated 
that the Veteran had a "fairly coincidental onset of fatigue, 
depression, sleep disorder, and seizure disorder.  I have no 
explanation for the roughly simultaneous onset of these and 
cannot exclude an unexplained illness manifesting these 
symptoms."

A November 2004 private medical report stated that the Veteran 
had "positional" sleep apnea.

A March 2009 VA respiratory examination report stated that the 
Veteran's claims file had been reviewed.  The Veteran reported 
experiencing a nasal fracture in 1983 which he believed had 
caused his sleep apnea.  After a review of the relevant medical 
history and a physical examination, the diagnoses were 
obstructive sleep apnea and fractured nose by history.  The 
examiner stated that

obstructive sleep apnea cannot be 
identified as beginning during military 
service.  Certainly the nasal fracture did 
begin during military service and the 
[Veteran] had surgery for this.  Later the 
[Veteran] had extensive surgery about the 
throat followed by surgery in the nose to 
remove excessive tissue that was 
obstructing the airway.  I do not feel 
qualified to give the medical opinion as to 
whether the nasal problem has 
caused/aggravated the obstructive sleep 
apnea.  Accordingly an ear[,] nose[,] and 
throat evaluation has been ordered.

A March 2009 VA nose, sinus, larynx, and pharynx examination 
report stated that the Veteran's claims file had been reviewed.  
The Veteran reported a history of nasal fractures from 
recreational boxing.  After a review of the relevant medical 
history and a physical examination, the diagnosis was history of 
obstructive sleep apnea in the polysomnogram.  The examiner 
stated that "[g]iven [the Veteran's] nasal airway is completely 
patent and no obstruction seen, it is my medical opinion that 
[his] obstructive sleep apnea is not caused by or aggravated by 
his previous history of nasal fracture."

The medical evidence of record does not show that the Veteran's 
currently diagnosed sleep apnea is related to military service or 
a service-connected disability.  The Veteran's service treatment 
records are negative for any complaints or diagnosis of a sleep 
disorder.  While the Veteran has a current diagnosis of a sleep 
disorder, there is no medical evidence of record that provides a 
diagnosis of a sleep disorder prior to May 1994, approximately 
three years after separation from military service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not 
err in denying service connection when the Veteran failed to 
provide evidence which demonstrated continuity of symptomatology, 
and failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition); see also 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that the 
lengthy period of time without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the Veteran's claim).

Furthermore, there is no medical evidence of record that relates 
the Veteran's currently diagnosed sleep apnea to military service 
or a service-connected disability.  While medical records dated 
in May 1996 and September 1996 related the Veteran's sleep apnea 
to nasal fractures and/or the surgery to correct those fractures, 
service-connection is not currently in effect for nasal 
fractures.  In addition, medical reports dated in October 1996, 
November 2004, and March 2009 reported that the Veteran's sleep 
apnea was positional in nature, and was not related to his nasal 
fractures.  The basis for these findings was that the Veteran's 
nasal fractures had been corrected, and his nose was no longer 
obstructed, but he continued to experience sleep apnea.  While 
the Veteran claims that his sleep apnea is secondary to his 
service-connected psychiatric disorder, there is no medical 
evidence of record that shows such a nexus.

The Veteran also claims that his sleep apnea is related to an 
undiagnosed illness that occurred due to his service in the 
Persian Gulf.  However, the preponderance of the medical evidence 
of record does not show that the Veteran's currently diagnosed 
sleep disorder cannot be attributed to any known clinical 
diagnosis.  In fact, the Veteran's sleep disorder has been 
clinically diagnosed as sleep apnea in numerous medical reports.  
Thus, the existence of a diagnosis for the Veteran's sleep 
disorder firmly rules out the possibility of it being a symptom 
of an undiagnosed illness.  See 38 C.F.R. § 3.317.  Accordingly, 
the preponderance of the medical evidence of record does not show 
that the Veteran's currently diagnosed sleep apnea is related to 
military service.  As such, service connection for sleep apnea is 
not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.

Psychiatric Disorder

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2009).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2009).  In resolving this factual issue, 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  The appeal of the Veteran's psychiatric disorder claim 
is based on the assignment of an initial evaluation following an 
initial award of service connection for adjustment disorder mixed 
with anxiety and depressed mood.  As such, evidence 
contemporaneous with the claim and the initial rating decision 
are most probative of the degree of disability existing when the 
initial rating was assigned and should be the evidence "used to 
decide whether an original rating on appeal was erroneous."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, staged 
ratings may be assigned for separate periods of time.  Id.

Service connection for adjustment disorder mixed with anxiety and 
depressed mood, claimed as depression and anxiety associated with 
seizure disorder, was granted by a February 2005 rating decision 
and a 10 percent evaluation was assigned under 38 C.F.R. § 4.130, 
Diagnostic Code 9435, effective March 11, 2004.

In a January 2003 private medical report, the Veteran complained 
of panic and anxiety attacks for the previous few weeks.  He 
reported experiencing major depressions symptoms and suicidal 
ideation while on a neurological medication, but stated that 
these symptoms no longer occurred after he changed medications 
one month before.  The Veteran reported that he was seeing a 
psychiatrist for depression.  He reported that the panic attacks 
began approximately six months before, and had increased in 
severity over the previous two weeks.  The Veteran reported 
difficulty sleeping.

In a February 2003 private medical report, the Veteran reported 
that he first experienced panic attacks in August 2002.  The 
examiner noted that the Veteran's physical symptoms lead to the 
panic attacks.  He reported "lesser panic attacks from visual 
effects of driving in" the mountains in Colorado in October 
2002.  He reported thinking about going over the edge of the 
mountains.  The examiner noted that the Veteran had depression 
and questionable suicide.  The Veteran reported that after 
October he did not have panic attacks, but could not think 
logically and was melancholy.  He reported experiencing small 
anxiety responses in mid-December 2002 which grew stronger over 
time.

In a second February 2003 private medical report, the Veteran 
reported that he was feeling calmer while driving and was not 
having panic attacks.  However, he reported some panic regarding 
sleep almost every night and reported waking up from dreams with 
tachycardia.  

In a March 2003 private medical report, the Veteran reported that 
his anxiety had decreased, but he still experienced depression.  
In a second March 2003 private medical report, the Veteran's 
affect was brighter and less down, and he spoke more "strongly, 
louder.

In an April 2003 private medical report, the Veteran reported 
that he still experienced anxiety once in a while, but it was not 
"draining" or occupying him.  In a second April 2003 private 
medical report, the Veteran reported that he was more emotionally 
volatile and less apathetic.  He also reported being more angry.

A May 2003 private medical report stated that the Veteran's 
affect appeared brighter, despite some physical pain.

In a January 2004 VA Gulf War examination report, the Veteran 
reported that his depression began around 1993.  He denied any 
present suicidal ideation or previous suicide attempts.  The 
Veteran reported non-combat related nightmares approximately 
twice per week and denied flashbacks or avoidance.  After 
physical examination, the diagnosis was depression.

A May 2004 private medical report stated that the Veteran had 
been prescribed different antidepressant medications.  The 
examiner stated that the "psychiatric aspect of the illness 
appears to be primarily secondary to his seizure disorder," and 
reported that trials of antidepressant and antianxiety 
medications did not show any great advantages.

A May 2004 letter from the private examiner who wrote the 
February 2003 to May 2003 private medical reports stated that the 
Veteran's symptoms were severe depression and anxiety with panic 
episodes.  The examiner reported that the symptoms were related 
to episodes of partial complex seizures, which were extremely 
frightening to the Veteran.  The letter stated that the examiner 
had not seen the Veteran since May 2003.

A December 2004 VA mental disorders examination report stated 
that the Veteran's claims file had been reviewed.  The Veteran 
reported that he had experienced depressive symptoms and panic 
attacks for the previous two and a half years.  He reported that, 
on average, he felt "very bad" for ten days per month, "bad" 
for five days per month, and "good" for the rest of the month.  
The Veteran reported that his sleep was "good," but he only had 
a few hobbies or interests.  He reported a sense of guilt related 
to the inability to work more effectively and concern that he may 
harm someone as part of his job as an Emergency Medical 
Technician (EMT).  The Veteran reported decreased energy and 
fluctuating concentration.  His appetite was good and his weight 
was stable.  The Veteran did not have psychomotor agitation or 
slowing, and he denied suicidal or homicidal ideation, though he 
reported "some fleeting thoughts in the distant past."

The examiner stated that the Veteran did not have symptoms of 
mania, psychosis, eating disorder, body dysmorphic disorder, 
posttraumatic stress disorder, or substance abuse.  The Veteran 
reported that he lived with two of his brothers and worked 
full-time as an emergency medical technician (EMT) for an 
ambulance service, where he had been employed for the previous 
four and a half years.  He reported that he had also taught an 
EMT course at a local university.  The examiner stated that the 
Veteran's anxiety and depression had caused some transient 
impairment and some decrease in work efficiency, but he was 
generally able to work effectively.  The Veteran reported that 
his work effectiveness was reduced primarily by his physical 
problems.  The examiner stated that the Veteran's anxiety was 
general in nature and concerned physical health and financial 
problems, and did not rise to the level of panic attacks.

On mental status examination, the Veteran was appropriately 
dressed and groomed.  He was socially appropriate throughout the 
examination, without bizarre behavior or unusual motor 
mannerisms.  The Veteran had appropriate eye contact, was 
cooperative, and there was no evidence of hostility or 
defensiveness.  His speech was of normal tone, volume, and 
pacing.  No abnormalities of thought process or content were 
noted.  The Veteran's affect was appropriate and his mood was 
within the normal range.  The Veteran did not have hallucinations 
and he had insight into his depression and anxiety.  He was 
oriented to time, person, place, and situation and his sensorium 
was clear.  The Veteran was able to concentrate effectively, his 
memory was intact, and his intellectual ability was 
above-average.  There were no vegetative signs of major 
depression and the Veteran was not a danger to himself or others.  
The Axis I diagnosis was adjustment disorder mixed with anxiety 
and depressed mood secondary to seizure disorder.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 65, 
which contemplates some mild symptoms, such as depressed mood and 
mild insomnia, or some difficulty in social, occupational, or 
school function, such as occasional truancy, or theft within the 
household, but generally functioning pretty well, with some 
meaningful interpersonal relationships.  See QUICK REFERENCE TO 
THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994) (DSM-IV).

A March 2009 VA mental health examination report stated that the 
Veteran's medical history and claims file had been reviewed.  The 
Veteran reported feelings of depression that lasted for 
approximately one and a half months, during which he was 
amotivated and had mood swings.  He reported forgetfulness and 
inconsistent concentration with difficulty focusing, particularly 
when reading.  These symptoms were reported to correlate to highs 
and lows in work productivity.  The Veteran reported poor sleep 
approximately three to four times per year, for weeks per 
occurrence.  He reported ruminating obsessive thoughts of self 
doubt and guilt, mostly about past relationships.  The Veteran 
denied suicidal or homicidal ideation.

The Veteran reported feeling excessive anxiety approximately half 
of the days in a month, with panic every other day.  He reported 
automatic arousal, particularly heart palpitations, with panic.  
The Veteran had compulsive nail biting and checked his exterior 
door three to four times per night prior to leaving for work.  He 
reported generalized anxiety about the economy, his job, and his 
family.  The Veteran reported ritualistic behavior when refilling 
the gas in his car.  The Veteran reported attention vacillation 
when assimilating written material and reported difficulty 
organizing his words.  He also reported difficulty assimilating 
short term memory when under a lot of stress or when 
multitasking.  The Veteran reported being adaptive and denied 
confusion.  He reported that he lived with family and that his 
primary support network was very limited, but did include a long-
term friend.  He reported that he had been employed as an EMT but 
had since earned a degree as a nurse, worked in South Africa to 
develop an EMT program, and taken a job with a VA medical center 
as a nurse.  The Veteran reported that he left the VA job after 
approximately four to five months due to stress, including 
fatigue, poor concentration, forgetfulness, inability to do work, 
and personal conflicts with coworkers.  The Veteran remained on 
medical leave for five weeks, then began work in the emergency 
department of another VA medical center, where he was presently 
employed.  He reported that he was not in active relationship.

On mental status examination, the Veteran was well groomed and 
dressed.  His demeanor was pleasant and engaging.  The Veteran's 
speech was clear, spontaneous, and goal directed, and he was very 
articulate.  His thought process was linear and logical, though 
he was somewhat anxious with a small degree of psychomotor 
fidgeting.  The Veteran's affect was appropriate and engaging and 
there was no suicidal or homicidal ideation.  There were no 
perceptual distortions, except for some mild contextual paranoia 
related to the sharing of medical information.  The Veteran was 
alert and oriented in all dimensions.  No abnormalities of 
abstractions or attention were noted.  The Veteran's judgment and 
insight were fairly good.  Testing showed problems with 
concentration.  The examiner stated that the Veteran

enjoys and maintains a full time employment 
as an Emergency Department nurse.  He has 
great fulfillment in this position.  He 
seems to have found a niche in which he can 
use his clinical skills without being 
unduly stressed or overwhelmed.  However, 
he has had fairly recent periods of 
decompensation requiring medical leave.  It 
appears that . . . once he started to 
decompensate, he quickly loses social and 
occupational function.  He has good insight 
into these problems and reports that he is 
able to maintain compliance with 
appointments and medication management to 
avert them.

The Axis I diagnoses were adjustment disorder with mixed anxiety 
and depression related to a previous seizure disorder, and 
attention deficit disorder.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 59, which contemplates 
moderate symptoms, such as flat affect, circumstantial speech, 
and occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as few friends or 
conflicts with peers or co-workers.  See DSM-IV.  The examiner 
stated that the Veteran had long term social dysfunction related 
to his symptoms, as well as moderate depression and anxiety.

The Schedule provides that assignment of a 10 percent evaluation 
is warranted for mental disorders with occupational and social 
impairment due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled by 
continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9435.

A 30 percent evaluation is warranted for mental disorders with 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self- care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  Id.

A 50 percent evaluation is warranted for mental disorders with 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory such 
as, retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The medical evidence of record does not support an initial 
evaluation in excess of 10 percent for a psychiatric disorder.  
The medical evidence of record shows that the Veteran's 
psychiatric disorder was initially manifested by depression and 
anxiety.  These symptoms were intermittent in nature and the 
Veteran specifically stated that his work effectiveness was 
reduced primarily by his physical problems, as opposed to his 
psychiatric disorder.  The examiner who wrote the December 2004 
VA mental disorders examination report also stated that the 
Veteran was generally able to work effectively, and that his 
anxiety and depression only caused some transient impairment and 
some decrease in work efficiency.  The general picture created by 
the medical evidence of record is one of a well-adjusted 
individual that had little to no psychiatric impairment in 
occupational and social functioning and whose predominant 
psychiatric manifestations were intermittent depression and 
anxiety as a result of concerns about physical disabilities.  The 
examiner who wrote the December 2004 VA mental disorders 
examination report specifically stated that the Veteran's 
symptoms only had a transient impact on his employment and 
assigned a GAF score which contemplated mild symptoms.  As such, 
an initial evaluation in excess of 10 percent for a psychiatric 
disorder is not warranted.

However, the March 2009 VA mental health examination report shows 
that the Veteran's psychiatric symptoms had increased in 
severity.  The medical evidence of record shows that, for the 
period on and after March 7, 2009, the Veteran's psychiatric 
disorder was manifested by depression, anxiety, panic, 
obsessional rituals, psychomotor agitation, mild paranoia, 
impaired concentration, and long term social dysfunction.  
Applying the above criteria to these manifestations, the medical 
evidence provides a disability picture that more closely 
approximates the criteria contemplated for a 30 percent 
evaluation, for the period on and after March 7, 2009, under the 
provisions of Diagnostic Code 9435.  See 38 C.F.R. § 4.7 (2009).  
The March 2009 VA mental health examination report stated that 
the Veteran was able to maintain full-time employment, but that 
he experienced occasional decompensation when he "quickly loses 
social and occupational function."  Such a description almost 
precisely matches the main criteria for a 30 percent evaluation, 
namely intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily.  
Accordingly, based on the March 2009 VA mental health examination 
report, a 30 percent evaluation under the provisions of 
Diagnostic Code 9435 is warranted for the period on and after 
March 7, 2009.

However, a rating in excess of 30 percent is not for assignment 
as the evidence of record does not show that, during any point 
during the period on appeal, the Veteran has ever had a flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired abstract 
thinking; or disturbances of motivation and mood.  38 C.F.R. § 
4.130, Diagnostic Code 9435; see also Fenderson, 12 Vet. App. at 
126.  In addition, while the Veteran had obsessional rituals, 
they were not shown to interfere with routine activities.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not contemplated 
by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render his disabilities 
rating for a psychiatric disorder inadequate.  The Veteran's 
psychiatric disorder was evaluated under to 38 C.F.R. § 4.130, 
Diagnostic Code 9435, the criteria of which is found by the Board 
to specifically contemplate the Veteran's level of disability and 
symptomatology.  As noted above, the Veteran's psychiatric 
disorder is currently manifested by depression, anxiety, panic, 
obsessional rituals, psychomotor agitation, mild paranoia, 
impaired concentration, and long term social dysfunction.  When 
comparing this disability picture with the symptoms contemplated 
by the Schedule, the Board finds that the Veteran's symptoms are 
more than adequately contemplated by the disabilities ratings 
assigned herein for his psychiatric disorder.  A rating in excess 
of the currently assigned rating is provided for certain 
manifestations of psychiatric disorders, but the medical evidence 
reflects that those manifestations are not present in this case.  
The criteria for the ratings assigned herein for the Veteran's 
psychiatric disorder more than reasonably describe the Veteran's 
disability level and symptomatology and, therefore, the currently 
assigned schedular evaluations are adequate and no referral is 
required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see 
also 38 C.F.R. § 4.130, Diagnostic Code 9435.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
does not show findings that meet the criteria for an evaluation 
in excess of those assigned herein, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49; see also Massey, 7 Vet. 
App. at 208.


ORDER

Service connection for sleep apnea is denied.

Service connection for a chronic fatigue disorder is denied.

An initial evaluation in excess of 10 percent for a psychiatric 
disorder prior to March 7, 2009, is denied.

An evaluation of 30 percent, but no greater, for a psychiatric 
disorder is granted for the period on and after March 7, 2009, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


